—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Wade, J.), rendered May 29, 1996, convicting him of criminal possession of stolen property in the third degree, possession of burglar’s tools, unauthorized use of a motor vehicle in the third degree, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
During the second round of jury selection, the defendant raised a Batson challenge to the People’s striking of two black venirepersons (see, Batson v Kentucky, 476 US 79). The record supports the Supreme Court’s determination that the defendant failed to meet his burden of establishing that the facially-neutral reasons proffered by the People were pretextual (see, People v Allen, 86 NY2d 101; People v Jupiter, 210 AD2d 431).
The defendant’s remaining contentions are either without merit or unpreserved for appellate review. Rosenblatt, J. P., Miller, Ritter and Krausman, JJ., concur.